DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 09/01/22 has been considered by the examiner.

Amendment Entered
In response to the amendment filed on September 1st 2022, amended claims 1, 4, 8, 11, 14, and 18 have been entered. Claims 2 and 12 have been cancelled. 

Response to Arguments
Applicant's remarks and amendments with respect to the rejections under U.S.C. 112 have been 
fully considered and were persuasive. Therefore, these rejections are withdrawn.
	Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action were fully considered. Applicant argues that the prior art (with specific regards to Mishcler, Li, and Buck) does not teach and/or suggest the following:
“(i) ketoreductase, (ii) diaphorase, and (iii) oxidized nicotinamide adenine dinucleotide (NAD+) or oxidized nicotinamide adenine dinucleotide phosphate (NAD(P)+) as a co-factor, wherein a reaction between the ketoreductase and diaphorase, mediated by the co-factor, generates a signal proportional to a concentration of alcohol” (remarks, pg. 3 and 4); 

	Examiner has cited new secondary references (necessitated by amendment) that set forth amended limitation “i) ketoreductase, (ii) diaphorase, and (iii) oxidized nicotinamide adenine dinucleotide (NAD+) or oxidized nicotinamide adenine dinucleotide phosphate (NAD(P)+) as a co-factor, wherein a reaction between the ketoreductase and diaphorase, mediated by the co-factor, generates a signal proportional to a concentration of alcohol” Please see prior art section below for more detail, updated citations (new Roedel reference), and updated obviousness rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, 8, 13, and 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mischler (U.S. Patent Application Document 20190382819A1) in further view of Roedel (U.S. Patent Application Document 20120276565A1)

Mischler was applied in the previous office action.
Regarding claim 1 and 11, Mischler teaches a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor [par.27, 29], and an analyte sensor [par. 25] comprising: a sensor tail comprising at least a working electrode [par. 29]; and at least one alcohol-responsive active area comprising at least (i) ketoreductase [par. 13; Examiner notes that oxidoreductase is a subgroup of ketoreductase], and generates a signal proportional to a concentration of alcohol [par.27, 29] 
However, Mischler does not teach (ii) diaphorase, and (iii) oxidized nicotinamide adenine dinucleotide (NAD+) or oxidized nicotinamide adenine dinucleotide phosphate (NAD(P)+) as a co-factor, wherein a reaction between the ketoreductase and diaphorase is mediated by the co- factor.
Roedel teaches (ii) diaphorase, and (iii) oxidized nicotinamide adenine dinucleotide (NAD+) or oxidized nicotinamide adenine dinucleotide phosphate (NAD(P)+) as a co-factor, wherein a reaction between the ketoreductase and diaphorase, mediated by the co- factor [par. 118 and 84; Examiner notes that oxidoreductase is a subgroup of ketoreductase].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler, to incorporate  (ii) diaphorase, and (iii) oxidized nicotinamide adenine dinucleotide (NAD+) or oxidized nicotinamide adenine dinucleotide phosphate (NAD(P)+) as a co-factor, wherein a reaction between the ketoreductase and diaphorase is mediated by the co- factor, as taught by Roedel, since the modification would provide the predictable results of stabilizing the enzyme in order to detect alcohol [par. 17 and 84].
Regarding claims 3 and 13, Mischler further teaches the ketoreductase is an aldo-ketoreductase [par. 13; Examiner notes that oxidoreductase is a subgroup of aldo-ketoreductase].
Regarding claims 5 and 15, Mischler further teaches a membrane is disposed upon the at least one alcohol-responsive active area [par. 23].
Regarding claims 7 and 17, Mischler further teaches the at least one alcohol-responsive active area comprises a polymer [par. 23].
Regarding claims 8 and 18, Mischler further the first enzyme of ketoreductase [par. 13; Examiner notes that oxidoreductase is a subgroup of ketoreductase] is chemically bound to the polymer [par. 14 and 21].

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mischler and Roedel, and in further view of Tapper (U.S. Patent Application Document 20220025424A1).

Tapper was applied in the previous office action.
Regarding claims 4 and 14, Mischler and Roedel teach an analyte sensor and a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor, as disclosed above.
However, Mischler and Roedel do not teach that the ketoreductase is KRED-P1-A04, KRED-P2-C11, KRED-P2-G03, or KRED-P2-H07 manufactured by Codexis®.
Tapper teaches the ketoreductase is KRED-P2-G03 [par. 47] manufactured by Codexis® [par. 141].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler and Roedel, to incorporate the ketoreductase is KRED-P1-A04, KRED-P2-C11, KRED-P2-G03, or KRED-P2-H07 manufactured by Codexis®, as taught by Tapper, since the modification would provide the predictable results of utilizing a polypeptide that is capable of reducing an oxo group to yield the corresponding derivative [par. 141].

Claims 6, 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mischler and Roedel, and in further view of Li (U.S. Patent Application Document 20190357827A1).

Li was applied in the previous office action.
Regarding claims 6 and 16, Mischler and Roedel teach an analyte sensor and a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor, as disclosed above. 
However, Mischler and Roedel do not teach the membrane is one of a polyvinylpyridine, a polyvinylimidazone, or any copolymer thereof.
Li teaches the membrane is one of a polyvinylpyridine, a polyvinylimidazone, or any copolymer thereof [par. 496].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler and Roedel, to incorporate the membrane is one of a polyvinylpyridine, a polyvinylimidazone, or any copolymer thereof, as taught by Li, since the modification would provide the predictable results of rendering the electrode domain substantially more hydrophilic than an overlying domain [par. 496].
Regarding claim 9 and 19, Mischler and Roedel do not teach the at least one alcohol-responsive active area comprises an electron transfer agent.
Li teaches the at least one alcohol-responsive active area comprises an electron transfer agent [par. 504].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler and Roedel, to incorporate the at least one alcohol-responsive active area comprises an electron transfer agent, as taught by Li, since the modification would provide the predictable results of reducing interferents [par. 504].

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mischler and Roedel, and in further view of Buck (U.S. Patent Number 11230727B2).

Buck was applied in the previous office action.
Regarding claims 10 and 20, Mischler and Roedel teach an analyte sensor and a method comprising: detecting a signal proportional to a concentration of alcohol using an analyte sensor, as disclosed above.
However, Mischler and Roedel do not teach the at least one alcohol-responsive active area comprises a stabilizer.
Buck teaches the at least one alcohol-responsive active area comprises a stabilizer [col. 23: lines 7-12].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Mischler and Roedel, to incorporate the at least one alcohol-responsive active area comprises a stabilizer, as taught by Buck since the modification would provide the predictable results of enhancing the physical properties of the resulting dried reagent layer and improving the uptake of a body fluid sample for analysis [col. 22: lines 58-67; col. 23: lines 1-6]. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        



/PUYA AGAHI/Primary Examiner, Art Unit 3791